Citation Nr: 0508008	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  05-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for herniated discs at 
T7-T8, L3-L4, and L5-S1, and traumatic arthritis of the lower 
lumbar spine for accrued purposes (assumed issue).

2.  Entitlement to service connection for the cause of the 
veteran's death (assumed issue).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1981.  He died in December 2004.  The appellant is his 
surviving spouse.

In January 2005 the appellant filed a claim for service 
connection for the cause of the veteran's death and accrued 
benefits.  Although these claims have not been adjudicated by 
the RO, the Acting Chairman of the Board of Veterans' Appeals 
(Board) has allowed the Board to assume jurisdiction over 
these claims.


FINDINGS OF FACT

1.  The evidence shows that the veteran injured his back in a 
motorcycle accident in August 1978 during active service and 
that herniated discs at T7-T8, L3-L4, and L5-S1, and 
traumatic arthritis of the lower lumbar spine were related to 
that injury.

2.  The veteran died in December 2004.  At the time of his 
death, the veteran was service-connected for hypertensive 
vascular disease.

3.  The immediate cause of death listed on the death 
certificate was hypertensive cardiovascular disease.

4.  The evidence shows that the cause of the veteran's death 
is directly related to his service-connected hypertensive 
vascular disease.






CONCLUSIONS OF LAW

1.  An injury to the back, resulting in herniated discs at 
T7-T8, L3-L4, and L5-S1, and traumatic arthritis of the lower 
lumbar spine, was incurred in active service, for accrued 
purposes.  38 U.S.C.A. §§ 1131, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2004).

2.  The hypertensive vascular disease caused the veteran's 
death.  38 U.S.C.A. §§  1310, 5107 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran was in a 
motorcycle accident in August 1978.  He sustained a fracture 
of the left radius and ulna.  Subsequent service medical 
records, including three medical boards, do not show any 
complaints or findings of a back disorder. 

In February 1986 the veteran was hospitalized for back pain.  
He reported that while working he heard a snap in his back 
and then had severe back pain.  The admission impression was 
severe back pain, etiology unknown, and rule out herniated 
disc disease versus acute back strain.  X-rays of the lumbar 
spine showed that vertebral bodies were normal in stature and 
alignment.  The interspaces were well maintained.  There was 
a small Schmorl's node involving the inferior margin of the 
first lumbar vertebra, and no other abnormalities were noted.  
The dorsal spine X-rays showed anterior wedging of the lower 
dorsal vertebral bodies, but the changes appeared long-
standing.  Similar but less obvious changes in the mid-dorsal 
spine and irregularity of the inferior end plates of several 
of the mid-dorsal vertebral bodies, having the appearance of 
long-standing change, were noted.  The findings may have 
reflected previous Scheuermann's disease in the veteran's 
adolescence.  The final diagnosis was back pain secondary to 
acute lumbar strain.

Lumbosacral spine X-rays taken in July 1995 revealed mild 
degenerative changes with mild narrowing of the L3-L4 
interspace.  A magnetic resonating imaging (MRI) scan of the 
lumbar spine revealed a small transverse herniations of the 
nucleus pulposus at L3-L4 and L5-S1 with no major mass 
effect.

In October 1997 a private rheumatologist treated the veteran.  
The report of treatment reflects that the veteran had a long 
history of low back pain that started one day when he was 
just standing and bent forward at work, and that this pain 
began approximately one to two years after some relatively 
severe trauma involving a motorcycle accident, which resulted 
in a left forearm fracture.  The assessment was inflammatory 
bilaterally symmetrical polyarthritis, including the 
arthritis of the hips.  X-rays of the lumbosacral spine 
revealed L3-L4 disc space narrowing with associated 
degenerative change, L5-S1 disc space narrowing, and no other 
abnormalities.  A MRI scan of the thoracic spine taken in 
November 1997 revealed a small midline herniation of the 
nucleus pulposus at T7-T8 with no significant mass effect.  A 
MRI scan of the lumbar spine taken in November 1997 showed a 
small transverse herniations of the nucleus pulposus at L3-L4 
and L5-S1 with no major mass effect.

In a statement submitted in January 1998, a private doctor 
noted at the time of the in-service motorcycle accident in 
1978 and proceeding since that time, the veteran had suffered 
back pain, which had become progressively worse.  The doctor 
reported that X-rays and MRI scans demonstrated disc 
herniation at multiple levels of the spine.  The doctor 
diagnosed herniated nucleus pulposus of L3-L4, herniated 
nucleus pulposus of L5-S1, and herniation of the nucleus 
pulposus of T7-T8.  The doctor opined that the above-
mentioned disc disease was the result of the trauma the 
veteran sustained in the motorcycle accident in 1978.

The veteran underwent a VA examination in June 1998.  The 
diagnosis was degenerative disc disease of L2-L3, L3-L4, and 
L5-S1 by MRI scans.  The examiner noted that there was no 
conclusive compelling evidence to establish any temporal 
relationship between the back problem and the motorcycle 
accident in August 1978.  The examiner indicated that the 
best evidence of any relationship was that the veteran was 
first treated six or seven years ago for the back problem.  
The examiner reported that there was no evidence of 
continuity of care of his alleged back problem from the date 
of the motorcycle accident to his first treatment six or 
seven years ago.  The examiner stated the MRI findings of the 
multilevel degenerative disc disease was most consistent with 
age-related phenomenon without any neurological symptoms.  
The examiner opined that based on the dearth of medical 
evidence and the absence of a convincing temporal 
relationship between the veteran's initial left forearm 
injury and the back problem, the current back problem did not 
begin in - and was not aggravated by - service.

In May 1999 statement, a private doctor indicated that the 
veteran apparently sustained multiple injuries in the in-
service motorcycle accident, including a back injury.  The 
doctor reported that the herniations at T7-T8, L3-L4, and L5-
S1 were compatible with the trauma he received in the 
motorcycle accident.  The doctor opined that the thoracic and 
lumbosacral disc herniations were the result of the trauma 
from the motorcycle accident.

At the January 2001 hearing, the veteran testified that he 
had muscle spasms approximately every other week during 
service after the motorcycle accident and that he continued 
to have muscle spasms after discharge from service.  

The veteran was afforded a VA examination in October 2001.  
X-rays of the lumbar spine revealed mild degenerative 
arthritis of the lower lumbar spine.  The relevant diagnosis 
was degenerative arthritis of the lumbar spine with 
limitation of motion.  The examiner indicated that a review 
of the service medical records and the claims file showed no 
evidence of a back injury during the motorcycle accident in 
1978 or in subsequent examinations.  The examiner noted that 
a private medical record showed that a long history of back 
pain that started one day after bending forward.  The 
examiner opined that the current back problem was not related 
to the injury in 1978.

In an October 2004 statement, a VA doctor who had previously 
prepared statements on the veteran's behalf while in private 
practice noted that he had treated the veteran since 1991.  
The doctor indicated that the veteran reported that he was 
treated for back injuries during his hospitalization for the 
accident and that he gave a credible history of back pain 
since that time.  The doctor reported that the veteran's back 
problems were a herniated nucleus pulposus at L3-L4, a 
herniated nucleus pulposus at L5-S1, a herniation of the 
nucleus pulposus at T7-T8, and secondary osteoarthritis 
(degenerative arthritis).  The doctor opined that the above-
mentioned medical condition were as likely as not the result 
of the high-speed motorcycle accident.  

The doctor based his opinion on the following: (1) based on 
13 years of knowing the veteran as a patient, he was a 
credible person; (2) during the 13-year time period, he had 
consistently given a history of back pain that he indicated 
began after the motorcycle accident; (3) there was no other 
significant history of musculoskeletal trauma; (4) his back 
symptoms, radiological findings, and physical examinations 
were consistent with injuries suffered in the severe 
motorcycle accident in 1978; (5) the degenerative arthritic 
changes seen on the X-rays of his spine were consistent with 
secondary arthritis due to trauma to the spine 26 years ago; 
and (6) from a medical standpoint, it was difficult to 
believe that the veteran would not have received trauma to 
his spine after being thrown from a motorcycle traveling at a 
high speed, especially in an accident that killed the driver 
and left the veteran with multiple fractures, multiple 
contusions, internal injuries, and closed head trauma.

At the October 2004 hearing, the veteran testified that he 
complained about his back when he was treated for the 
motorcycle injury and that his left arm was primarily 
treated.  He stated that he had had back pain continuously 
since that accident and that it had gotten worse.  The 
veteran's spouse added that since they got married in 
December 1979 he had had complaints of back pain, including 
problems with spasms three to four times a year right after 
their marriage began.  The veteran indicated that during the 
accident, he rolled and tumbled for 150 to 200 yards and 
sustained bruises on his entire body.  

In December 2004, the veteran died.  At the time of his 
death, the veteran was service-connected for hypertensive 
vascular disease.  The immediate cause of death listed on the 
death certificate was hypertensive cardiovascular disease.

II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  38 C.F.R. 
§ 3.303(b) requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

A claim for dependency and indemnity compensation (DIC) 
benefits is also considered a claim for accrued benefits.  
See 38 U.S.C.A. § 5101(b) (West 2002); Quiamco v. Brown, 6 
Vet. App. 304 (1994).  Under 38 U.S.C.A. § 5101 (West 2002), 
a claim must be filed in order for any type of benefit to 
accrue or be paid.  38 U.S.C.A. § 5121 provides for payment 
of (1) periodic monetary benefits to which an individual was 
entitled to death under existing ratings or decisions, 
"benefits awarded but unpaid," and (2) periodic monetary 
benefits based on evidence in the file at the time of the 
date of the entitled individual's death and due and unpaid, 
"accrued benefits."  Bonny v. Principi, 16 Vet. App. 504 
(2002).   In Jones v. West, 136 F.3d. 1296 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
held that for accrued benefits the veteran must have had a 
claim pending at the time of his death for such benefits in 
order for an individual to be entitled to accrued benefits.  
Applications for accrued benefits must be filed within one 
year of the date of death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Persons eligible for such payments under 
38 U.S.C.A. § 5121 (which are paid to the first living person 
listed) include a veteran's spouse.
III.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).

IV.  Analysis

A.  Back disorder

In February 1998, the RO received the veteran's claim for 
service connection for a back disorder.  The claim was still 
pending at the time of the veteran's death.  The appellant 
filed her claim for accrued benefits in January 2005, less 
than two months after the date of the veteran's death.  
Therefore, the appellant filed a timely claim for service 
connection for herniated discs at T7-T8, L3-L4, and L5-S1, 
and traumatic arthritis of the lower lumbar spine for 
purposes of accrued benefits.

Service medical records do not reflect that the veteran had a 
back injury during the motorcycle accident, that he reported 
back symptomatology, or that he had a back disorder in 
service.  Also, two VA doctors opined that the veteran's back 
disorder was not related to the in-service motorcycle 
accident.  On the other hand, the veteran's treating doctor 
had related the back disorder to that accident.  The veteran 
had alleged continuity of symptomatology.  While the first 
post-service treatment for back symptomatology was in 
February 1986, almost five years after separation from active 
service, 38 C.F.R. § 3.303(b) does not require continuity of 
treatment.  Wilson, 2 Vet. App. at 19.  The undersigned 
Veterans Law Judge finds that the veteran presented credible 
testimony about continuity of his symptomatology, which he 
was competent to report.  Layno, 6 Vet. App. at 470.  The 
Board places greater weight on the statement of the veteran's 
treating doctor and his own testimony than on the lack of 
complaints, treatment, or findings of back symptomatology in 
the service medical records and the opinions of the two VA 
doctors.  Accordingly, service connection for a back 
disorder, diagnosed as herniated discs at T7-T8, L3-L4, and 
L5-S1, and degenerative arthritis of the lower lumbar spine, 
is warranted.

B.  Cause of death

During the veteran's lifetime, service connection had been 
granted for hypertensive vascular disease.  He died in 
December 2004, and according to the certificate of death, the 
cause was hypertensive vascular disease.

The Board has reviewed all the evidence and finds that the 
cause of death is directly related to a service-connected 
disease.  Accordingly, service connection for the cause of 
death is granted.

V.  VCAA

The Board has considered the appellant's claims with respect 
to the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Thus, the additional delay 
in the adjudication of the above issues for application of 
the VCAA would not be justified.






ORDER

Entitlement to accrued benefits for herniated discs at T7-T8, 
L3-L4, and L5-S1, and traumatic arthritis of the lower lumbar 
spine is granted.

Service connection for the cause of death is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


